Ellington, Judge.
Bridget Lee and her daughter received significant injuries in a hit-and-run automobile collision caused by an unknown motorist. Pursuant to her uninsured motorist insurance policies, Lee sought recovery for her own injuries as well as the emotional distress she experienced from witnessing her daughter’s suffering and death. The trial court granted summary judgment to the defendants on Lee’s emotional distress claim. This Court affirmed the trial court’s order. Lee v. State Farm &c. Ins. Co., 238 Ga. App. 767 (517 SE2d 328) (1999).
The Supreme Court granted certiorari and reversed, holding that, under certain circumstances, emotional distress that results from witnessing another’s injury and suffering is compensable. Lee v. State Farm &c. Ins. Co., 272 Ga. 583 (533 SE2d 82) (2000). Accordingly, our ruling is vacated, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment reversed.


Johnson, C. J., Andrews, P. J., Blackburn, P. J., Ruffin, Barnes and Mikell, JJ., concur.